DETAILED ACTION

Status of Claims
Claims 1, 3, 5, 8-13 is/are pending.
Claims 1, 3, 5, 8-13 is/are rejected.
Claims 6-7 is/are previously cancelled by Applicant.
Claims 2, 4 is/are cancelled in the Claim Amendments filed 07/09/2021.
Claims 12-13 is/are added in the Claim Amendments filed 07/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 07/09/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because the recited lower limit (i.e., 1 g/mol) of weight average molecular weight for the binder resin appears to be inconsistent with the requirement of the binder being a “resin” (i.e., polymer).  A polymeric compound generally requires multiple repeat units containing at least one carbon (or silicon) atom(s), which means that the minimum weight average molecular weight for a polymeric compound is generally substantially greater than 1 g/mol.   Elemental carbon by itself has a molecular weight of about 12 g/mol, while the only material with a molecular weight as low as 1 g/mol is elemental hydrogen.  A sulfonated polyester-acrylic copolymer requires at a bare minimum at least two ester repeat units, at least one acrylic group (or alternatively, at least two acrylic repeat units and one ester group) and at least one sulfonic acid or sulfonate group, which means that even a sulfonated polyester-acrylic at a minimum (assuming R1 is -CH and L is a direct bond) at least 1 carbon atom (~12 g/mol) and 1 hydrogen atom (~1 g/mol), in addition to a sodium sulfonate group containing 1 sulfur atom (~32 g/mol), 3 oxygen atoms (3 x ~16 g/mol), and one sodium atom (~23 g/mol) (for), and therefore a monomer represented by recited Chemical Formula 1 has a molecular weight of at least about 116 g/mol.
 	Claim 1 is vague and indefinite because it is unclear if the term “monomer” in the phrase “includes a sulfonic acid salt-including monomer,…includes the sulfonic acid salt-including monomer in 4 parts by weight to 7 parts by weight” refers to (and thereby limits the amount of) the previously recited monomer as represented by Chemical Formula 1, or whether the term refers to other and/or additional sulfonated monomers (including those which do not conform to recited Chemical Formula 1).
 	Claims 3, 5, 8-13 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections of claims 1-5, 8-11 under 35 U.S.C. 103 based on HAO ET AL ‘352 in the previous Office Action mailed 06/10/2021 have been withdrawn in view of the Claim Amendments filed 07/09/2021.

Response to Arguments
Applicant’s arguments filed 07/09/2021 with respect to the rejection(s) of claim(s) 1-5, 8-11 under 35 U.S.C. 103 based on HAO ET AL ‘352 and CHARMOT ET AL ‘700 in the previous Office Action mailed 06/10/2021 have been fully considered and are persuasive in view of the Claim Amendments filed 07/09/2021.
 	Therefore, the rejections under 35 U.S.C. 103 based on HAO ET AL ‘352 and CHARMOT ET AL ‘700 in the previous Office Action mailed 06/10/2021 have been withdrawn.  
 	However, upon further consideration, new ground(s) of rejection are necessitated by the Claim Amendments filed 07/09/2021.

Allowable Subject Matter
Claims 1, 3, 5, 8-13 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest an optical film comprising: a transparent substrate; and an antistatic primer layer comprising the recited sulfonated polyester-acrylic resin containing 4-7 parts by weight of sulfonated monomer based on 100 parts by weight of sulfonated polyester-acrylic resin and an antistatic material comprising poly-3,4-ethylenedioxythiophene (claim 1).
 	HAO ET AL (US 2008/0274352) and CHARMOT ET AL (US 4,880,700) fail to specifically disclose sulfonated polyester-acrylic resin containing the recited amount of sulfonated monomer based on weight.
 	SHIM ET AL (US 2016/0231484) and KAWASAKI (US 2017/0283667) and KINOSHITA ET AL (US 5,581,435) fail to specifically disclose polyester-acrylic copolymers containing the recited amount based on weight of sulfonated monomer in accordance with recited Chemical Formula 1 or coating compositions containing antistatic thiophene polymers.
	EP 0 429 179 and POWELL ET AL (US 2019/0315903) and BUTER ET AL (US 2002/0016407) fail to disclose coating compositions containing antistatic thiophene polymers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 6, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787